Citation Nr: 1518551	
Decision Date: 04/30/15    Archive Date: 05/05/15

DOCKET NO.  06-14 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1968 to May 1970.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

The RO granted service connection for bilateral pes planus in an August 2004 rating decision and assigned a rating of 10 percent.  The Veteran's 10 percent evaluation was continued in a rating decision issued in June 2005.  The Board finds that although the Veteran did not express disagreement with the August 2004 rating decision, new and material evidence regarding the claimed disability was received within one year of the August 2004 determination (see June 2005 VA examination), and thus, that rating decision did not become final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.201 (2014); Bond v. Shinseki, 659 F.3d 1362 (2011).  Accordingly, the present claim is for an initial rating in excess of 10 percent for bilateral pes planus.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking a rating in excess of 10 percent for his service-connected bilateral pes planus disability.  Upon review of the claims file, the Board finds there is a further duty to assist the Veteran in this claim.  

The Veteran was last afforded a VA foot examination in June 2005, approximately 10 years ago.  In an April 2015 brief, the Veteran's representative noted that the Veteran's condition "has worsened" in that he has recurrent and sharp pain in his feet that lasts longer; and, when he ambulates he has to walk on the sides of his feet.  For this reason, the Board finds that new VA examination is warranted in order to assist in determining the current level of severity of the pes planus disability.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should request all VA medical records pertaining to treatment of the Veteran not already of record.

2.  Schedule the Veteran for a VA foot examination to determine the severity of his service-connected bilateral pes planus disability.  The entire record must be made available to and reviewed by the examiner.

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the issue in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO/AMC should furnish to the Veteran and his representative an appropriate Supplemental Statement of the Case, and should afford them the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




